The record discloses that relator was held by the sheriff under two capiases issued from the Justice Court based upon complaint filed therein, one charging that relator unlawfully transported intoxicating liquor and the other charging him with the possession of intoxicating liquor for the purpose of sale. Bail had been fixed by the sheriff in each case in the sum of $500. Relator sought a reduction in bail in the two cases by habeas corpus proceedings before the Honorable J.L. Manry, Judge of the 9th Judicial District. After a hearing thereon said judge declined to reduce the bail but again fixed it at $500 in each case.
We have not been favored with a brief from relator and are therefore not apprised of his views relative to the matter, but we have been unable to find anything in the record which would indicate that the action of the judge was arbitrary or that the amount of bail fixed by him was excessive.
The judgment is therefore affirmed.
Affirmed.